USCA11 Case: 21-11104        Date Filed: 05/04/2022   Page: 1 of 8




                                                       [PUBLISH]
                              In the
         United States Court of Appeals
                  For the Eleventh Circuit

                    ____________________

                           No. 21-11104
                    ____________________

HAL JENKINS,
assignee of CLJ Healthcare, LLC,
CLJ HEALTHCARE, LLC,
as to certain non-assigned claims,
                                             Plaintiffs-Appellants,
versus
PRIME INSURANCE COMPANY,
PRIME HOLDINGS INSURANCE SERVICES, INC.,
d/b/a Claims Direct Access,
DAVID MCBRIDE, ESQ.,
EVOLUTION INSURANCE BROKERS, LC,


                                            Defendants-Appellees.
USCA11 Case: 21-11104         Date Filed: 05/04/2022      Page: 2 of 8




2                       Opinion of the Court                  21-11104

                     ____________________

           Appeal from the United States District Court
              for the Northern District of Georgia
               D.C. Docket No. 1:20-cv-01263-JPB
                    ____________________

Before JILL PRYOR, GRANT, and MARCUS, Circuit Judges.
JILL PRYOR, Circuit Judge:
       The appellants 1 seek review of the district court’s order and
judgment dismissing their claims against two of four defendants2
in this lawsuit. Pursuant to 28 U.S.C. § 1404(a), the district court
transferred the claims against the remaining defendants to the
United States District Court for the District of Utah. The appellants
assert that the order dismissing the claims against the two defend-
ants is a final decision over which our Court has appellate




1 The appellants, plaintiffs below, are Hal Jenkins as assignee of CLJ
Healthcare, LLC, and CLJ Healthcare, LLC, as to its non-assigned claims.
2 The appellees, defendants below, are Prime Insurance Company; Prime
Holdings Insurance Services, Inc., d/b/a Claims Direct Access; David
McBride, Esq.; and Evolution Insurance Brokers, LC. The defendants
against whom the claims were dismissed are McBride and Evolution.
USCA11 Case: 21-11104            Date Filed: 05/04/2022         Page: 3 of 8




21-11104                  Opinion of the Court                               3

jurisdiction. 3 We disagree that we have jurisdiction and thus dis-
miss the appeal.
       As a court of limited jurisdiction, we may exercise appellate
jurisdiction only where “authorized by Constitution and statute.”
Kokkonen v. Guardian Life Ins. of Am., 511 U.S. 375, 377 (1994).
By statute, Congress has authorized us to review “final decisions of
the district courts.” 28 U.S.C. § 1291. A final decision “is one that
ends the litigation on the merits and leaves nothing for the court to
do but execute the judgment.” Sabal Trail Transmission, LLC v.
3.921 Acres of Land in Lake Cnty., 947 F.3d 1362, 1370 (11th Cir.
2020) (internal quotation marks omitted). “To constitute a final de-
cision, the district court’s order generally must adjudicate all claims
against all parties . . . .” Corsello v. Lincare, Inc., 276 F.3d 1229, 1230
(11th Cir. 2001).
       Aside from final decisions, we have appellate jurisdiction
over interlocutory orders through a limited number of pathways.
      One such pathway is when a district court certifies the order
for immediate appeal under 28 U.S.C. § 1292(b). To certify an


3 The appellants assert that they appeal only the part of the district court’s
order and judgment dismissing McBride and Evolution from the lawsuit,
not the part transferring the remaining claims to the district court in Utah.
At the same time, they argue that the district court’s decision to transfer the
action is central to the jurisdictional analysis. Whether we view the district
court’s order and judgment in whole or in part makes no difference to our
analysis or the result we reach.
USCA11 Case: 21-11104        Date Filed: 05/04/2022     Page: 4 of 8




4                      Opinion of the Court                21-11104

interlocutory order for appeal, a district court must “state in writ-
ing” that its “order involves a controlling question of law as to
which there is substantial ground for difference of opinion and that
an immediate appeal from the order may materially advance the
ultimate termination of the litigation.” Id.; see McFarlin v. Conseco
Servs., LLC, 381 F.3d 1251, 1255 (11th Cir. 2004) (observing that
orders certified under § 1292(b) provide appellate courts with “dis-
cretion to exercise appellate jurisdiction”).
       Federal Rule of Civil Procedure 54(b) offers another path-
way. Under Rule 54(b), a district court may enter an appealable
judgment as to fewer than all claims or parties if the district court
“expressly” determines that there is “no just reason for delay.” Id.;
see Edwards v. Prime, Inc., 602 F.3d 1276, 1288–89 (11th Cir. 2010)
(delineating the parameters of our appellate jurisdiction over judg-
ments entered under Rule 54(b)).
        The collateral order doctrine provides another pathway to
appeal, in limited circumstances. See SmileDirectClub, LLC v. Bat-
tle, 4 F.4th 1274, 1278 (11th Cir. 2021) (en banc). Under the collat-
eral order doctrine, we have appellate jurisdiction over non-final
orders that (1) “conclusively determine” a disputed question, (2)
“resolve an important issue completely separate from the merits of
the action,” and (3) present a question that would “be effectively
unreviewable on appeal from a final judgment.” Id. (internal quo-
tation marks omitted). “[N]on-final denials of immunity—e.g.,
qualified immunity, absolute immunity, and Eleventh Amend-
ment immunity” are examples of the kind of orders we review
USCA11 Case: 21-11104         Date Filed: 05/04/2022     Page: 5 of 8




21-11104                Opinion of the Court                         5

under the collateral order doctrine. Id. at 1282 (citing Will v. Hal-
lock, 546 U.S. 345, 350 (2006)).
       The district court’s decision qualifies under no jurisdiction-
conferring statute, rule, or doctrine. The district court dismissed
the claims against two of four defendants and then transferred the
remaining claims against the remaining defendants to another fed-
eral district. The district court issued no final decision within the
meaning of § 1291 because it did not resolve all claims against all
parties. Corsello, 276 F.3d at 1230. Nor did the district court certify
its decision for appeal under § 1292(b) or enter a judgment “ex-
pressly” determining that there was “no just reason for delay” un-
der Federal Rule of Civil Procedure 54(b). And the collateral order
doctrine does not apply because the district court’s order and judg-
ment determined the merits of the dismissed claims. See Battle, 4
F.4th at 1278.
       The appellants implicitly acknowledge that orders transfer-
ring claims to another federal district under 28 U.S.C. § 1404(a) are
non-appealable interlocutory orders. See Middlebrooks v. Smith,
735 F.2d 431, 432 (11th Cir. 1984) (“[T]ransfers under §§1404(a) and
1406(a) are non-appealable interlocutory orders.”). But they argue
that, combined with the dismissal of the claims against some de-
fendants, the district court’s decision to transfer the remainder of
the action confers appellate jurisdiction because nothing remains
for the transferring court to do.
      The D.C. Circuit’s decision in Reuber v. United States, 773
F.2d 1367 (D.C. Cir. 1985) provides some support for the
USCA11 Case: 21-11104          Date Filed: 05/04/2022      Page: 6 of 8




6                       Opinion of the Court                   21-11104

appellant’s position. In Reuber, the plaintiff sued three defendants.
Id. at 1368. The district court dismissed the action as to one defend-
ant, concluding that the court lacked personal jurisdiction over that
defendant, and transferred the case as to the remaining defendants
to another federal district. Id. The plaintiff appealed the dismissal
based on lack of personal jurisdiction. See id. In a three-paragraph
opinion, the D.C. Circuit concluded that it had appellate jurisdic-
tion, reasoning that the district court had “thoroughly disengaged
itself from th[e] case” and nothing was “left over for [the] district
court to rethink or revise.” Id. Under those circumstances, the Reu-
ber court concluded, the district court had rendered a “final” deci-
sion for the purposes of appellate jurisdiction. Id.
        Like other courts since Reuber was decided, we do not find
it persuasive. The Second Circuit disagreed with Reuber’s reason-
ing in Chapple v. Levinsky, 961 F.2d 372 (2d Cir. 1992). There, the
Second Circuit confronted the same question—whether it had ap-
pellate jurisdiction over a district court’s partial dismissal and trans-
fer order. The Second Circuit expressly “decline[d] to follow” Reu-
ber, observing that “[t]he stated rational of Reuber . . . would per-
mit any simple order of transfer to another district or order of re-
mand to a state court to be appealed immediately.” Id. at 374. The
panel concluded that it had no appellate jurisdiction over the dis-
trict court’s order because the district court entered no final judg-
ment resolving all the claims against all the parties, nor any certifi-
cation for appeal. See id; see also Carteret Sav. Bank, F.A. v. Shu-
shan, 919 F.2d 225, 229–30 (3d Cir. 1990) (declaring that “we cannot
USCA11 Case: 21-11104         Date Filed: 05/04/2022     Page: 7 of 8




21-11104                Opinion of the Court                         7

accept the reasoning in Reuber” and distinguishing the case). Even
the D.C. Circuit has since found “gaps in [Reuber’s] reasoning” and
declined to extend its holding to analogous cases. See Hill v. Hen-
derson, 195 F.3d 671, 674, 678 (D.C. Cir. 1999) (finding no appellate
jurisdiction over district court’s order that dismissed one claim and
transferred remaining claims to another federal district court).
        We agree with the Second Circuit’s analysis in Chapple. We
have no jurisdiction unless it is conferred on us; “Congress has not
given us the power to review interlocutory orders at will.” Corley
v. Long-Lewis, Inc., 965 F.3d 1222, 1231 (11th Cir. 2020). Without
a final judgment, an interlocutory order certified for appeal, a Rule
54(b) order, or any other applicable pathway for review, we are
without jurisdiction to consider this appeal and must grant the mo-
tion to dismiss it.
       The appellants urge us to consider the likelihood that they
will lose their right to appeal altogether because of our dismissal.
Most circuits have concluded that litigants in the appellants’ posi-
tion could appeal the relevant interlocutory order to the court of
appeals in the circuit with jurisdiction over transferee court once
the transferee court issues an appealable order. See id. (“Most cir-
cuits to reach the question have concluded that they can review an
out-of-circuit interlocutory decision so long as they have jurisdic-
tion over the district court that issued the appealable decision.”
(collecting cases)). But, unlike other circuits, “the Tenth Circuit has
held that it lacks jurisdiction to review interlocutory orders issued
by an out-of-circuit district court, even when the appealable
USCA11 Case: 21-11104             Date Filed: 05/04/2022         Page: 8 of 8




8                          Opinion of the Court                       21-11104

decision comes from within its boundaries.” Id. (citing McGeorge
v. Cont’l Airlines, Inc., 871 F.2d 952, 954 (10th Cir. 1989)). The ap-
pellants contend that if we dismiss their appeal here, they will lose
their chance to appeal the dismissal of the claims against McBride
and Evolution because of the Tenth Circuit’s rule. Notwithstand-
ing the appellants’ predicament, 4 we have no authority to create
exceptions to the limits of our appellate jurisdiction. 5 We therefore
must dismiss the appeal.
        DISMISSED.




4 The appellants concede that they failed to request a Rule 54(b) judgment
from the district court, an available pathway to appellate jurisdiction. See Ed-
wards, 602 F.3d at 1288–89.
5 At oral argument, the Court explored with both parties whether the appel-
lants could render the dismissal order appealable in the Tenth Circuit by mov-
ing in the transferee court for reconsideration or for certification of the order
under Rule 54(b). The parties agreed that either of these options would likely
result in an appealable order that would allow the Tenth Circuit to review the
issues first decided by the district court in Georgia and urged again in the dis-
trict court in Utah. We express no view on the merits of this approach. We
note, however, that the appellees represented they would “not present the ar-
gument” that either the district court in Utah or the Tenth Circuit lacked the
authority to consider the dismissed claims. Oral Argument at 20:26–20:50.